Case 1:17-cv-01338-AJT-JFA Document 330 Filed 01/15/21 Page 1 of 3 PageID# 19249




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION



 IN RE WILLIS TOWERS WATSON PLC                         Civ. A. No. 1:17:cv-01338-AJT-JFA
 PROXY LITIGATION
                                                                  CLASS ACTION



                            LEAD PLAINTIFF’S MOTION
                    FOR PRELIMINARY APPROVAL OF SETTLEMENT

 TO:    All Counsel of Record

        PLEASE TAKE NOTICE that based on the Stipulation and Agreement of Settlement

 dated January 15, 2021 (the “Stipulation”) and its exhibits, attached hereto as Exhibit 1; the

 accompanying memorandum of law; and all other papers and proceedings herein, Lead Plaintiff

 The Regents of the University of California (“Lead Plaintiff”) hereby moves this Court, under

 Rule 23(e)(1) of the Federal Rules of Civil Procedure, for entry of an order: (i) preliminarily

 approving the proposed Settlement; (ii) approving the form and manner of giving notice of the

 proposed Settlement to the Class; and (iii) scheduling a hearing to consider final approval of the

 Settlement and approval of the Plan of Allocation, and Lead Counsel’s motion for attorneys’ fees

 and expenses.1 The Parties’ agreed-upon [Proposed] Order Preliminarily Approving Settlement

 and Authorizing Dissemination of Notice of Settlement is attached hereto as Exhibit 2. In

 accordance with the terms of the Stipulation, Defendants do not oppose the Motion and Lead

 Plaintiff believes that the Motion is appropriate for resolution without a hearing.




 1
   All capitalized terms used herein that are not otherwise defined herein have the meanings
 ascribed to them in the Stipulation.
Case 1:17-cv-01338-AJT-JFA Document 330 Filed 01/15/21 Page 2 of 3 PageID# 19250




 Dated: January 15, 2021             Respectfully submitted

                                     /s/ Susan R. Podolsky
                                     LAW OFFICES OF SUSAN R. PODOLSKY

                                     Susan R. Podolsky (Va. Bar No. 27891)
                                     1800 Diagonal Road, Suite 600
                                     Alexandria, Virginia 22314
                                     Telephone: (571) 366-1702
                                     Facsimile: (703) 647-6009
                                     spodolsky@podolskylaw.com

                                     Local Counsel for Lead Plaintiff and
                                     Court-Appointed Class Representative
                                     The Regents of the University of California

                                     BERNSTEIN LITOWITZ BERGER
                                      & GROSSMANN LLP

                                     Salvatore J. Graziano (pro hac vice)
                                     John Rizio-Hamilton (pro hac vice)
                                     Rebecca E. Boon (pro hac vice)
                                     Jai K. Chandrasekhar (pro hac vice)
                                     Jesse L. Jensen (pro hac vice)
                                     Nicholas Gersh (pro hac vice)
                                     1251 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 554-1400
                                     Facsimile: (212) 554-1444
                                     salvatore@blbglaw.com
                                     johnr@blbglaw.com
                                     rebecca.boon@blbglaw.com
                                     jai@blbglaw.com
                                     jesse.jensen@blbglaw.com
                                     nicholas.gersh@blbglaw.com

                                     Counsel for Lead Plaintiff and Court-Appointed
                                     Class Representative The Regents of the
                                     University of California, and Class Counsel for
                                     the Class
 #1434030




                                       2
Case 1:17-cv-01338-AJT-JFA Document 330 Filed 01/15/21 Page 3 of 3 PageID# 19251




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of January 2021, I electronically filed the foregoing

 (and its exhibits) with the Clerk of the Court using the CM/ECF system, which will then send a

 notification of such filing (NEF) to all counsel of record.


                                                       /s/ Susan R. Podolsky
                                                       Susan R. Podolsky (Va. Bar No. 27891)




                                                   3
